CHRIS DANIEL
 4Sk                           HARRIS COUNTY DISTRICT CLERK

                                    01-15-00644-CR
                                                                                FILED IN
July 22, 2015                                                            1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
JANI MASELLI WOOD                                                        7/28/2015 2:20:18 PM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
                                                                                 Clerk
1201 FRANKLIN ST, 13™ FLOOR
HOUSTON, TX 77002

Defendant’s Name: RIGOBERTO MONRROY

Cause No: 1445254

Court:   228™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 7/17/15
Sentence Imposed Date: 7/17/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JANI MASELLI




Sincerely,

Stocks
S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    LISA MILLS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
i
             X                                                       Cause No     . tf-fLfj
                                                           THE STATE OF TEXAS
                                                                                                                                  0                 to /
                                 h
                                     District Court / County Criminal Court at Law No.
                                _                            Harris County, Texas          _                         .




                                                              NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

    On               i   /n/2o>*
    NOTICE OF APPEAL of his conviction.
                                                        (date), the defendant in the above numbered and styled cause gives


    The undersigned attorney (check appropriate box):
              MOVES to withdraw.
              ADVISES the court that he will CONTINUE to represent the defendant on appeal.


    Date                                                                     Attorney (Signature)

                                                                                                . A-..
                                                                             Attorney (Printed name)
                             District Clerk

                            JUL 1 7 2015                                     State Bar Number
                 Time:.
                              Harris County, Texas
                                                                                P-3o                                                                   ORDER


           On      cornea
                IS NOT indigent at this time.
                                               the Court conducted a hearing and FINDS that defendant / appellant


           W\S indigent for the purpose of
                      CTemploying counsel
                      9'payjng for a clerk’s and court reporter’s record.
                      [ÿemploying counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
     cÿCounsel’s motion to withdraw                jÿGRANTÿb /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
    *ar/Defendant’s / appellant’s motion is GRANTED and
                                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
   $       SET at $                      0.
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:                         cfh ws
                                                                          JUjXjE'PRESIDING,
                                                                               DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                  06/01/06
                                                   Cause No.

                                                       THE STATE OF TEXAS




                                        _                 Harris County, Texas          _
                                        district Court / County Criminal Court at Law No.




            flffc/Di __
            _                           OATH OF APPOINTED ATTORNEY ON APPEAL

     I.|j|                            i\)o-»_ t Attorney at Law, swear or affirm that 1 will be solely
     responsible for writing a brief and representing the appellant on appeal. If 1 am not able to perform my
     duties as appellate counsel, 1 will notify the Court immediately so that the Court may take the appropriate
     action as deemed necessary.
                                                                              odTVwrJicntJhÿ
     Attomey-aMJaw (Signature)                                            BAR Number / SPN


     Address                                                              City /State /Zip


     Phone                                                                FAX



     SWORN TO AND SUBSCRIBED BEFORE ME ON

     By Deputy District Clerk of Harris County, Texas




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 3 of 3
                                                                   06/01/06
                                     PAUPER’S OATH ON APPEAL
CAUSE NO.:           NU,S 251/                                       OFFENSE:      pÿ5   u AirPg-ÿ M/*
                                                                                             (

THE STATE OF TEXAS                                                   rzgg DISTRICT COURT
VS.                                                                  OF
     Rltj oloZ'tiJ-Q fV)orvraUj                                      HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:                                                                           'Zÿ

           NOW COMES        Rtgrtbe/io                         _, defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
        0 , Appoint appellate counsel to represent him.
           d    Asks the court to order that a free record be provided to him.
                                                            GnJ)p v4n       hAn'nvv'V 1/
                                                      DEFENDANT
SUBSCRIBED AND SWORN to before me, this.                           day of                    A.D., 20.


                                                      DEPUTY DISTRICT CLERK
                                                     TZÿLSjflSTRICT COURT
                                                      HARRIyCOUNTY, TEXAS

                                                             ORDER
On                                       the court conducted a hearing and found that the
                                                                                             defenaanÿ&jÿmÿÿÿÿ'
           The court orders that                                              is appointed to represent
           defendant/appellant on appeal.
           The court reporter is ordered to prepare and file the reporter’s record without charge to the
           defendant/appellant.
It is further ordered that the clerk of this court mail a/opy of the onjeftothe court reporter:
            lOA 1 L4J3      _            , by certifipdÿraul return receipt requested.


Assistant Public Defender
 CTiv) i /Y)as
THE STATE         OF   TEXAS
                                                        Cause No. 1445254

                                                                               IN THE 228 DISTRICT COURT

v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

MONRO Y, RIGOBERTO                                , Defendant                  HARRIS COUNTY, TEXAS

             TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     m        is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I   |    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waivpdThe right of appeal.



Judge                                                                     Date Signed            s-f1
                                                                                                  .   x    C
I have received a copy of this certification. I have also been informed of my Vigils ioncafliagÿany appeal of
                                                                                                                go**
this criminal case, including any right to file a pro se petition for discretionary Ssview puÿu&itPro Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attomejÿufnm&iJ ay® if the court of
appeals's judgment and opinion to my last known address and that I have only 3D d|Vs aft vArch I file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 HacjUiowledge t t, if I wish to
appeal this case and if 1 am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any cnange in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.
                                                          obe y-k         fifonuroy                    -




Defendant                                                                 Defendant's Counsel

Mailing Address:       _                                                  State Bar of Texas ID number:                     OT-T *ÿ/ £ 7-
Telephone number:                                                         Mailing Address:            210C        t,iJr.USL.nn
Fax number (if any):                                                      Telephone number:                                      (hi i?r
                                                                          Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                APPEAL CARD                      I%
Court
                   c\-\S'-l 5
                                         Cause No,
  zzg>

                    The State of Texas




Date Notice
Of Appeal: .         OFh